Citation Nr: 0027354	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-06 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an original compensable evaluation for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in Wichita, Kansas. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's PTSD is manifested by anxiety, sleep 
disturbance, long-term memory impairment, detachment from 
persons outside his immediate family, hypervigilance, an 
exaggerated startle response and weekly nightmares, 
flashbacks and intrusive recollections of distressing events.


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for PTSD 
are met for the period commencing March 30, 1998.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  

When the veteran was seen by VA on an outpatient basis in 
January 1998, he complained of mild to moderate anxiety, 
intermittent insomnia and hyper-arousal.  The mental status 
examination was essentially negative .  The assessment was 
possible PTSD.  When he was seen by VA on an outpatient basis 
in February 1998, PTSD was diagnosed.  It was noted that the 
veteran reported a long history of symptoms consistent with 
PTSD which were significantly distressing to him but that he 
had continued to maintain his level of functioning at work 
and at home despite the symptoms.  The global assessment of 
functioning (GAF) scores assigned by the examiner for current 
functioning and the highest level of functioning in the last 
year were both 70. 

The veteran underwent a VA psychiatric examination for 
compensation purposes in April 1998.  The examination report 
reflects that the examiner reviewed the claims file prior to 
the examination and recorded the appellant's in-service 
history in detail.  The examiner noted that the veteran had 
held a variety of jobs since his discharge from service in 
1969, was currently employed at the United States Postal 
Service (USPS) as a mail processor and was in the process of 
training for a supervisory position.  The veteran indicated 
that he had received his masters degree in education.  He 
reported that despite his PTSD, he had not lost any time from 
his job at the USPS.  He indicated that he was jittery, 
nervous, had an exaggerated startled response and had nightly 
sleep disturbance with awakenings and weekly nightmares of 
being drafted back into combat.  The veteran related that his 
symptoms had remained at the same level of intensity since 
1969.  Although the veteran denied being disabled by his 
symptoms socially or occupationally, the examiner indicated 
that it was clear that the  veteran had been emotionally 
distressed.  The veteran stated that he had refused to allow 
himself to give up and become disabled by his symptoms.  The 
examiner commented there appeared to be a great degree of 
courage and fortitude involved in the veteran's behavior.     

Upon mental status examination in April 1998, the veteran 
described having daily, recurrent, distressing and intrusive 
memories and feelings of terror, horror and helplessness 
associated with events in service.  He indicated that he had 
nightmares related to his combat experiences and of being 
drafted back into the service.  The veteran avoided 
discussing the war or attending war related movies which 
caused intense psychological distress and physiological 
reactivity.  Indeed, the examiner indicated that the 
appellant became painfully tearful when he related the 
preceding information.  The veteran was unable to recall the 
names of some of his close friends who died in combat.  He 
denied having any markedly diminished interest or 
participation in significant life activities because he had 
forced himself to do what needed to be done.  He described a 
sense of detachment and estrangement from others.  However, 
he related that he had overcome these feeling with his 
immediate family.  The veteran had sleep disturbance 
manifested by middle insomnia.  He denied having a sense of a 
foreshortened future.  While the veteran did not have any 
difficulty falling asleep, he would awaken two to three times 
a night and would have trouble returning to sleep.  The 
veteran estimated that he slept five and one-half to six 
hours a night.  He denied having any fatigue. The veteran 
described himself as being high strung and irritable.  He 
denied having any trouble concentrating.  He reported that he 
was hypervigilant in public and that he had to check his home 
perimeter at night to be sure he was safe.  He reported 
having a startled reaction to loud noises.  

The examiner indicated that there was no evidence of any 
hallucinations, delusions, inappropriate behavior, suicidal 
or homicidal ideation or obsessive or ritualistic behaviors.  
A history of panic attacks was recorded.  The veteran was 
fully oriented times three and his speech was normal.  The 
veteran indicated that while he had problems with his past 
memory, his current memory was intact.  While the examiner 
noted that the veteran became somewhat depressed when he 
contemplated his Vietnam memories, they did not generally 
interfere with his daily functioning.  

The examiner diagnosed the veteran has having chronic PTSD 
with a moderately severe level of personal distress, but 
without discernible social or occupational impairment.  The 
examiner commented that the veteran's fortitude and strength 
of character had helped him to avoid any significant social 
or industrial impairment from his PTSD symptoms.  A current 
GAF score of 70 was assigned.

Employment records, submitted by the USPS, were received by 
the RO in July 1998.  A review of these records reflects that 
the veteran resigned from the United States Postal Service in 
1995 because of physical impairment associated with his 
service-connected shell fragment wound to the left flank and 
not symptoms associated with his PTSD.  In 1997, the veteran 
reapplied to the USPS for a position as a mail handler.

VA outpatient records also show that the veteran was seen in 
June 1998 for treatment of PTSD, which was found to be mild.  
The GAF scores for current functioning and for the highest 
level of functioning in the last year were both 65. 

Analysis 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

A noncompensable evaluation is warranted for PTSD which has 
been formally diagnosed, but the symptoms of which are not 
severe enough either to interfere with occupational and 
social functioning or to require continuous medication.  A 10 
percent evaluation is warranted where there is occupational 
and social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medications.  A 30 percent 
evaluation will be assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of an inability to perform 
occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed, 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 50 
percent evaluation is warranted if there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.127. Diagnostic Code 9411.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The medical evidence discloses that the veteran's PTSD is 
manifested by chronic sleep impairment; weekly nightmares, 
flashbacks and intrusive recollections of distressing events; 
hypervigilance in public; detachment and estrangement from 
people outside of his immediate family; an exaggerated 
startle; impairment in long-term memory; and anxiety.  

Although the veteran's PTSD was described as mild in June 
1998 and the April 1998 examiner stated that there was no 
discernible social or industrial impairment resulting from 
the PTSD, the April 1998 examiner also stated that the 
veteran's symptoms were moderately to severely distressing to 
the veteran and that it was the veteran's fortitude and 
strength of character that minimized the social and 
industrial impact of the PTSD symptoms.  

The Board further notes that the veteran's GAF scores have 
ranged from 65 to 70.  Under the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV), a GAF 
score of 61 to 70 represents mild symptoms, with some 
difficulty in social and occupational functioning.  These GAF 
scores support the assignment of a 10 percent evaluation, 
rather than the currently assigned noncompensable evaluation.

The Board further notes that it is the responsibility of the 
Board and the RO to rate the veteran's PTSD on the basis of 
all evidence of record that bears on occupational and social 
impairment from the disability, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (1999).

Although the veteran has maintained substantially gainful 
employment over the years, the record reflects that he 
received his Master's Degree in Education in 1979, he stopped 
teaching in 1992 and is currently employed as a mail 
processor.  Therefore, notwithstanding the veteran's efforts 
to overcome his PTSD symptoms, it appears to the Board that 
the disability has resulted in occupational impairment.   

In the Board's opinion the disabling manifestations of the 
veteran's PTSD are clearly in excess of the mild or transient 
symptoms warranting a 10 percent evaluation.  In fact, the 
Board is satisfied that the veteran's PTSD more nearly 
approximates the criteria for a 30 percent evaluation than 
those for a 10 percent evaluation.  The medical evidence 
reflects that the degree of severity of the disability has 
not significantly fluctuated during the period of this claim.  
Therefore, the Board concludes that a 30 percent evaluation 
is warranted from the effective date of service connection.  

The Board has also considered whether an evaluation in excess 
of 30 percent is warranted.  The medical evidence shows that 
the disability is not manifested by reduced reliability; 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term memory; impaired judgment; or impaired abstract 
thinking.  Therefore, the Board has concluded that the 
disability does not more nearly approximate the criteria for 
a 50 percent evaluation than those for a 30 percent 
evaluation.


ORDER

Entitlement to 30 percent evaluation for PTSD from March 30, 
1998, is granted, subject to the criteria governing the 
payment of monetary benefits.  


		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals


 

